
	

114 HRES 169 RH: Acknowledging and honoring brave young men from Hawaii who enabled the United States to establish and maintain jurisdiction in remote equatorial islands as prolonged conflict in the Pacific lead to World War II.
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 138
		114th CONGRESS
		2d Session
		H. RES. 169
		[Report No. 114–720]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2015
			Mr. Takai (for himself and Ms. Gabbard) submitted the following resolution; which was referred to the Committee on Natural Resources
		
		September 6, 2016Additional sponsors: Mrs. Radewagen and Mr. Sablan
			September 6, 2016
			Referred to the House Calendar and ordered to be printed
		
		RESOLUTION
		Acknowledging and honoring brave young men from Hawaii who enabled the United States to establish
			 and maintain jurisdiction in remote equatorial islands as prolonged
			 conflict in the Pacific lead to World War II.
	
	
 Whereas in the mid-19th century, the Guano Islands Act (48 U.S.C. 1411 et seq.) enabled companies from the United States to mine guano from a number of islands in the Equatorial Pacific;
 Whereas after several decades, when the guano was depleted, the companies abandoned mining activities, and the control of the islands by the United States diminished and left the islands vulnerable to exploitation by other nations;
 Whereas the Far East during the late 19th century and early 20th century was characterized by colonial conflicts and Japanese expansionism;
 Whereas the 1930s marked the apex of the sphere of influence of Imperial Japan in the Far East; Whereas military and commercial interest in Central Pacific air routes between Australia and California led to a desire by the United States to claim the islands of Howland, Baker, and Jarvis, although the ownership of the islands was unclear;
 Whereas in 1935, a secret Department of Commerce colonization plan was instituted, aimed at placing citizens of the United States as colonists on the remote islands of Howland, Baker, and Jarvis;
 Whereas to avoid conflicts with international law, which prevented colonization by active military personnel, the United States sought the participation of furloughed military personnel and Native Hawaiian civilians in the colonization project;
 Whereas William T. Miller, Superintendent of Airways at the Department of Commerce, was appointed to lead the colonization project, traveled to Hawaii in February 1935, met with Albert F. Judd, Trustee of Kamehameha Schools and the Bishop Museum, and agreed that recent graduates and students of the Kamehameha School for Boys would make ideal colonists for the project;
 Whereas the ideal Hawaiian candidates were candidates who could fish in the native manner, swim excellently, handle a boat, be disciplined, friendly, and unattached;
 Whereas on March 30, 1935, the United States Coast Guard Cutter Itasca departed from Honolulu Harbor in great secrecy with 6 young Hawaiian men aboard, all recent graduates of Kamehameha Schools, and 12 furloughed Army personnel, whose purpose was to occupy the barren islands of Howland, Baker, and Jarvis in teams of 5 for 3 months;
 Whereas in June 1935, after a successful first tour, the furloughed Army personnel were ordered off the islands and replaced with additional Kamehameha Schools alumni, thus leaving the islands under the exclusive occupation of the 4 Native Hawaiians on each island;
 Whereas the duties of the colonists while on the island were to record weather conditions, cultivate plants, maintain a daily log, record the types of fish that were caught, observe bird life, and collect specimens for the Bishop Museum;
 Whereas the successful year-long occupation by the colonists directly enabled President Franklin D. Roosevelt to issue Executive Order 7368 on May 13, 1936, which proclaimed that the islands of Howland, Baker, and Jarvis were under the jurisdiction of the United States;
 Whereas multiple Federal agencies vied for the right to administer the colonization project, including the Department of Commerce, the Department of the Interior, and the Navy Department, but jurisdiction was ultimately granted to the Department of the Interior;
 Whereas under the Department of the Interior, the colonization project emphasized weather data and radio communication, which brought about the recruitment of a number of Asian radiomen and aerologists;
 Whereas under the Department of the Interior, the colonization project also expanded beyond the Kamehameha Schools to include Hawaiians and non-Hawaiians from other schools in Hawaii;
 Whereas in March of 1938 the United States also claimed and colonized the islands of Canton and Enderbury, maintaining that the colonization was in furtherance of commercial aviation and not for military purposes;
 Whereas the risk of living on the remote islands meant that emergency medical care was not less than 5 days away, and the distance proved fatal for Carl Kahalewai, who died on October 8, 1938, en route to Honolulu after his appendix ruptured on Jarvis island;
 Whereas other life-threatening injuries occurred, including in 1939, when Manuel Pires had appendicitis, and in 1941, when an explosion severely burned Henry Knell and Dominic Zagara;
 Whereas in 1940, when the issue of discontinuing the colonization project was raised, the Navy acknowledged that the islands were probably worthless to commercial aviation but advocated for continued occupation because the islands could serve as bases from a military standpoint;
 Whereas although military interests justified continued occupation of the islands, the colonists were never informed of the true nature of the project, nor were the colonists provided with weapons or any other means of self-defense;
 Whereas in June of 1941, when much of Europe was engaged in World War II and Imperial Japan was establishing itself in the Pacific, the Commandant of the 14th Naval District recognized the tension in the Western Pacific and recommended the evacuation of the colonists, but his request was denied;
 Whereas on December 8, 1941, Howland Island was attacked by a fleet of Japanese twin-engine bombers, and the attack killed Hawaiian colonists Joseph Keliihananui and Richard Whaley;
 Whereas in the ensuing weeks, Japanese submarine and military aircraft continued to target the islands of Howland, Baker, and Jarvis, jeopardizing the lives of the remaining colonists;
 Whereas the United States Government was unaware of the attacks on the islands, and was distracted by the entry of the United States into World War II;
 Whereas the colonists demonstrated great valor while awaiting retrieval; Whereas the 4 colonists from Baker and the 2 remaining colonists from Howland were rescued on January 31, 1942, and the 8 colonists from Jarvis and Enderbury were rescued on February 9, 1942, 2 months after the initial attacks on Howland Island;
 Whereas on March 20, 1942, Harold L. Ickes, Secretary of the Interior, sent letters of condolence to the Keliihananui and Whaley families stating that [i]n your bereavement it must be considerable satisfaction to know that your brother died in the service of his country;
 Whereas during the 7 years of colonization, more than 130 young men participated in the project, the majority of whom were Hawaiian, and all of whom made numerous sacrifices, endured hardships, and risked their lives to secure and maintain the islands of Howland, Baker, Jarvis, Canton, and Enderbury on behalf of the United States, and 3 young Hawaiian men made the ultimate sacrifice;
 Whereas none of the islands, except for Canton, were ever used for commercial aviation, but the islands were used for military purposes;
 Whereas in July 1943, a military base was established on Baker Island, and its forces, which numbered over 2,000 members, participated in the Tarawa-Makin operation;
 Whereas in 1956, participants of the colonization project established an organization called Hui Panala'au, which was established to preserve the fellowship of the group, to provide scholarship assistance, and to honor and esteem those who died as colonists of the Equatorial Islands;
 Whereas in 1979, Canton and Enderbury became part of the Republic of Kiribati, but the islands of Jarvis, Howland, and Baker remain possessions of the United States, having been designated as National Wildlife Refuges in 1974;
 Whereas the islands of Jarvis, Howland, and Baker are now part of the Pacific Remote Islands Marine National Monument;
 Whereas May 13, 2015, marks the 79th anniversary of the issuance of the Executive order of President Franklin D. Roosevelt proclaiming United States jurisdiction over the islands of Howland, Baker, and Jarvis, islands that remain possessions of the United States; and
 Whereas the Federal Government has never fully recognized the contributions and sacrifices of the colonists, less than a handful of whom are still alive today: Now, therefore, be it
	
 That the House of Representatives— (1)acknowledges the accomplishments and commends the service of the Hui Panala'au colonists;
 (2)acknowledges the local, national, and international significance of the 7-year colonization project, which resulted in the United States extending sovereignty into the Equatorial Pacific;
 (3)recognizes the dedication to the United States and self-reliance demonstrated by the young men, the majority of whom were Native Hawaiian, who left their homes and families in Hawaii to participate in the Equatorial Pacific colonization project;
 (4)extends condolences on behalf of the United States to the families of Carl Kahalewai, Joseph Keliihananui, and Richard Whaley for the loss of their loved ones in the service of the United States;
 (5)honors the young men whose actions, sacrifices, and valor helped secure and maintain the jurisdiction of the United States over equatorial islands in the Pacific Ocean during the years leading up to and the months immediately following the bombing of Pearl Harbor and the entry of the United States into World War II; and
 (6)extends to all of the colonists, and to the families of these exceptional young men, the deep appreciation of the people of the United States.
			
	
		September 6, 2016
		Referred to the House Calendar and ordered to be printed
